        Case 1:19-cv-11384-WGY Document 17 Filed 07/29/19 Page 1 of 13




                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MASSACHUSETTS

                                                     Civil Action No. 19-CV-11384

JOHN DOE, by his Mother and Next Friend,
JANE DOE,

               Plaintiff,
v.

CAROL CAVANAUGH, in her Official Capacity
As Superintendent of the Hopkinton Public
Schools; EVAN BISHOP, in his Official Capacity
As Principal of Hopkinton High School, and
HOPKINTON PUBLIC SCHOOLS,

               Defendants.


     DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION TO DISMISS FOR
      FAILURE TO STATE A CLAIM UPON WHICH RELIEF MAY BE GRANTED

I.     Introduction

       The Plaintiff (“Student Doe”), a minor, was suspended for three days from Hopkinton High

School after a school investigation determined he participated in a “SnapChat” message group

designed to bully and harass another student referred to herein as “Student Roe.” Plaintiff

subsequently served his three-day suspension. Student Doe now asks this Court to grant

declaratory and injunctive relief to enjoin the Defendants from maintaining the three-day

suspension on Student Doe’s record because it allegedly was unlawful and violated his federal and

state rights derived from the First Amendment, Fourteenth Amendment, and Article 16 of the

Massachusetts Declaration of Rights. Plaintiff also seeks an award of costs and attorney fees along

with declaratory judgments that his rights were violated. The Complaint brings four Counts against

the Defendants:




                                                1
           Case 1:19-cv-11384-WGY Document 17 Filed 07/29/19 Page 2 of 13




Count I:        Violation of the First Amendment to the United State Constitution as enforced by
                42 U.S.C. §1983

Count II:       Violation of the Fourteenth Amendment to the United State Constitution as
                enforced by 42 U.S.C. §1983 (silent on procedural or substantive and defendants
                read and address it as raising both)

Count III:      Violation of Art. 16 of the Massachusetts Declaration of rights as enforced by
                M.G.L. c. 231A, §1 et seq.

Count IV:       Violation of M.G.L. c. 71, §82 as enforced by M.G.L. c. 231A, §1 et seq.

        Defendants have subsequently moved under the Federal Rules of Civil Procedure 12(b)(6)

for dismissal for failure to state a claim upon which relief may be granted.

II.     Legal Standards

        In considering a motion to dismiss under Federal Rules of Civil Procedure 12(b)(6), the

Court will dismiss a claim that fails to plead "enough facts to state a claim to relief that is plausible

on its face." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). To state a plausible claim, a

complaint need not contain detailed factual allegations but must recite facts sufficient at least to

"raise a right to relief above the speculative level . . . on the assumption that all the allegations in

the complaint are true (even if doubtful in fact)." Id. at 555. "A pleading that offers 'labels and

conclusions' or 'a formulaic recitation of the elements of a cause of action will not do.'" Ashcroft

v. Iqbal, 556 U.S. 662, 678, (2009) (quoting Twombly, 550 U.S. at 555). "Nor does a complaint

suffice if it tenders 'naked assertion[s]' devoid of 'further factual enhancement.'" Id. (quoting

Twombly, 550 U.S. at 557). Ultimately, "[a] claim has facial plausibility when the pleaded factual

content allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged." Id. When considering the motion, the Court can consider implications from

documents attached to or fairly incorporated into the complaint, facts susceptible to judicial notice,




                                                   2
         Case 1:19-cv-11384-WGY Document 17 Filed 07/29/19 Page 3 of 13




and concessions in a plaintiff's response to the motion to dismiss. Schatz v. Republican State

Leadership Comm., 669 F.3d 50, 55-56 (1st Cir. 2012).

III.    Factual Background

        In deciding Defendants' motion to dismiss, the Court accepts the factual allegations in the

complaint as true but is "not bound to accept . . . a legal conclusion couched as a factual allegation."

San Gerónimo Caribe Project, Inc. v. Acevedo-Vila, 687 F.3d 465, 471 (1st Cir. 2012) (quoting

Iqbal, 556 U.S. at 678) (internal quotation mark omitted). Defendants identify the following

paragraphs from the Complaint as having legal conclusions couched as a factual allegation that

need not be assumed true for purposes of this motion: ¶¶12, 15 describing the speech as “private”

i.e. a legal designation; ¶¶ 23, 24, 25, and 26 making legal arguments to suggest punishment not

following policy; and ¶¶44 and 45 making bald accusations of arbitrary, capricious, and

unreasonable action. For purposes of this motion, the relevant facts, ignoring the legal conclusions

identified above, are derived from the Plaintiff’s Complaint and assumed to be true.

        On February 3, 3019, the Hopkinton Public Schools received a “bullying report” from a

parent of Student Roe. Complaint, Doc 1, ¶5. The report alleged bullying going on within a group

of boys on the HHS boys Ice Hockey team. Exhibit A to Complaint, Doc 1-1, pg. 2. The report

asserted that pictures and videos of Student Roe were taken without his permission and circulated

amongst the hockey team. Complaint, Doc 1, ¶5; Exhibit A to Complaint, Doc 1-1, pg. 2. These

pictures were shared amongst a group of eight boys, including Student Doe, through a private

“SnapChat” group. Id. at ¶15. Consequently, Student Roe reported feeling “alone.” Id. at ¶7. The

administration subsequently conducted an investigation which included questioning the involved

students and other witnesses. Id. at ¶6. During the course of this investigation, the administration

discovered and reviewed the chat texts and remarks made about Student Roe. Id. at ¶15. The



                                                   3
        Case 1:19-cv-11384-WGY Document 17 Filed 07/29/19 Page 4 of 13




administration determined that Student Doe was a member of the “SnapChat” group and he made

a disparaging comment about Student Roe in the private group chat. Id. at ¶17; Exhibit A to

Complaint, Doc 1-1, pg. 4.

       As a result, Student Doe attended a disciplinary hearing on February 12, 2019. Id. at ¶21.

At that hearing, Student Doe was presented with the findings of the investigative report and given

the opportunity to respond. Id. After this hearing, Student Doe received a three-day suspension for

a violation of Hopkinton high School’s Student Code of Conduct, specifically the “Cyber-

Bullying/Bullying Policy. Id. at ¶¶22, 23.

IV.    Anti-bullying Policy

       Hopkinton Public School’s bullying prevention and intervention plan fulfills the legislative

mandate that each district develop a plan to guide its bullying prevention and intervention efforts.

See G.L. c. 71, §370. Most importantly, the execution of the plan helps keep the students of

Hopkinton safe from the harmful effects of bullying. Notably, the Complaint does not challenge

the student bullying policies of Hopkinton Public Schools as unconstitutional. Rather, it suggests

that the policies were inapplicable to the situation and thus the suspension should be overturned

by this Court’s intervention. See Complaint, Doc 1, ¶¶24-33, 44, 45.

       However, a complete reading of the Student Code of Conduct shows that Student Doe’s

behavior is prohibited based on the facts of the Complaint. Because of the incorporation and direct

reference to it by Plaintiff, this Court is not precluded from viewing the student handbook policy

to decide this motion because it is a central document used for imposing the discipline upon

Plaintiff. See Schatz, 669 F.3d at 55-56 (the Court can consider implications from documents

attached to or fairly incorporated into the complaint, facts susceptible to judicial notice, and

concessions in a plaintiff's response to the motion to dismiss).



                                                 4
         Case 1:19-cv-11384-WGY Document 17 Filed 07/29/19 Page 5 of 13




       The editing required to make a coherent sentence in ¶24 of the Complaint rendered the

policy incomplete. See Complaint, Doc 1, ¶24. The policy in full reads that “bullying” is:

        “the repeated use by one or more students of a written, verbal, or electronic expression or
       a physical act or gesture or any combination thereof, directed at a target that: causes
       physical or emotional harm to the target or damage to the target’s property; places the target
       in reasonable fear of harm to himself or herself or of damage to his or her property; creates
       a hostile environment at school for the target; infringes on the rights of the target at school;
       or materially and substantially disrupts the education process or the orderly operation of
       the school.” (emphasis added)

       See Exhibit A to this Memorandum, attached herewith, Bullying Policy. Thus, the policy

when properly read requires the behavior to be repeated not the individual student’s involvement.

       The facts of the Complaint, discussed further below, thus demonstrate, contrary to the legal

arguments and conclusions of ¶¶23, 24, 25, 26, 44, 45 of the Complaint, that the policy when read

in full was violated. For this reason alone, the cause of action can be dismissed in its entirety in so

far as it seeks judicial review of a school principal’s disciplinary decisions. See Hazelwood Sch.

Dist. v. Kuhlmeier, 484 U.S. 260, 266 (1988) ("[T]he education of the Nation's youth is primarily

the responsibility of parents, teachers, and state and local school officials, and not of federal

judges.").

V.     Argument

       The Complaint lacks a cause of action because the speech Student Doe engaged in was part

of repeated conducted designed to bully and harass Student Roe. Such speech which infringes on

the rights of another person, whether on campus or off campus, is not within the protections of the

First Amendment. Further, a school administration has authority to discipline students for speech

that will foreseeably cause a substantial disruption. Student Doe was properly punished for

participating in conduct disruptive to the school, and this punishment did not impermissibly

infringe upon his rights as Student Doe was afforded the protections of a hearing and investigation.



                                                  5
         Case 1:19-cv-11384-WGY Document 17 Filed 07/29/19 Page 6 of 13




A.     Counts I and III alleging violations of the First Amendment and Article 16 fail to state
a claim because the school administration has legal authority to discipline students for
bullying and for engaging in disruptive school speech as alleged in the Complaint.

       The analysis of a cause of action under Article 16 of the Massachusetts Declaration of

Rights is the same as under the First Amendment to the United States Constitution. Reaves v. Corr.

Med. Servs., 20 Mass. L. Rep. 67 (2005). See also Opinion of the Justices, 387 Mass. 1201, 1202

(1982). This memorandum will proceed to only discuss the First Amendment with the

understanding that the same arguments are equally applicable to Count III under Article 16.

       As such, the controlling case law for most First Amendment issues within the public-school

context remains Tinker v. Des Moines Independent Community School Dist., 393 U.S. 503 (1969).

Tinker recognized that teachers and other public-school officials have “comprehensive authority.”

Tinker, 393 U.S. at 507. Since Tinker, the Supreme Court continues to make clear that judges must

be careful to ensure that the federal courts do not impermissibly interfere with the disciplinary

decisions of school administrations. See Bd. of Educ., Island Trees Union Free Sch. Dist. v. Pico,

457 U.S. 853, 864, (1982) ("[F]ederal courts should not ordinarily 'intervene in the resolution of

conflicts which arise in the daily operation of school systems.'" (quoting Epperson v. Arkansas,

393 U.S. 97, 104, (1968))).

       Specifically, the standard of Tinker is that schools can limit student speech that “materially

and substantially interferes with the requirements of appropriate discipline in the operation of the

school” Tinker, 393 U.S. at 513. The standard can be satisfied either by showing a disruption has

occurred or showing that the speech gave rise to a reasonable forecast by the school administration

of substantial disruption. Id.

       Thus, under Tinker, a school does not violate the First Amendment when it disciplines a

student for speech which materially disrupts classwork or involves substantial disorder or invasion



                                                 6
        Case 1:19-cv-11384-WGY Document 17 Filed 07/29/19 Page 7 of 13




of the rights of others. See Tinker, 393 U.S. at 503-14. Neither does a school violate the First

Amendment when it punishes off-campus speech which foreseeably will reach and disrupt the

school community. See Bell v. Itawamba County Scho. Bd., 799 F.3d 379, 390 (5th Cir. 2015)

(student who engaged in cyberbullying off campus is not protected because online harassment of

other school members satisfies the “substantial disruption” standard for restricting student speech);

Kowalski v. Berkeley County Sch., 652 F.3d 565 (4th Cir. 2011) (ruling that it is reasonably

foreseeable that the speech of a student who created a MySpace page that successfully invited

others to make offensive comments and bully another student would reach the school and this

satisfies the Tinker requirements justifying the action taken by school officials.).

       Here, the Complaint states that Student Doe participated by being a member of the

“SnapChat” group and that he had participated in the disparaging comments regarding Student

Roe. Complaint, Doc 1, ¶¶14, 17. The pictures were taken in the school locker rooms, shared on

the bus, and at school sponsored ice hockey events such as team dinners. See Exhibit A to

Complaint, Doc 1-1. Further, the Complaint states that the “SnapChat” group resulted in Student

Roe feeling isolated and alone. Id. at ¶7; See also Exhibit A to Complaint, Doc 1-1, pg. 2-4.

       Despite the Complaint highlighting the fact that Student Roe stated that Student Doe was

not “active in isolating” him, Student Roe also stated that “they all talked about it openly.” See

Exhibit A to Complaint, Doc 1-1, pg. 3. Further, Student Doe admits during the investigation to

his understanding that the behavior was harassment. Id. at pg. 4. The Complaint’s suggestion by

legal argument that the fact that Student Roe commented on Student Doe’s ‘lesser involvement’

is dispositive in showing a First Amendment violation is misguided. The investigation still found

Student Doe participated in the harassing behavior. Id. at pg. 4. His ‘lesser involvement’ as a fact

merely speaks as a mitigating factor for the punishment rather than a dispositive fact.



                                                  7
        Case 1:19-cv-11384-WGY Document 17 Filed 07/29/19 Page 8 of 13




       Thus, the alleged facts of the Complaint are conclusive that the “SnapChat” group was a

substantial disruption or, at the minimum, that the administration forecasted them as being

disruptive for Student Roe. Student Roe had to transfer classes away from the involved students.

Exhibit A to Complaint, Doc 1-1, pg. 4. Student Roe felt alone and isolated. Id.; See also

Complaint, Doc 1, ¶7 Harassment of other school members satisfies the “substantial disruption”

standard for restricting student speech. See Bell, F.3d at 390; Kowalski, 652 F.3d 565; See also

G.L. c. 71, §370. Therefore, the Plaintiff does not demonstrate a right to relief because it fails to

factually allege how Student Doe’s actions are outside the Tinker permissions for discipline given

the admissions of harassment incorporated by Exhibit A to the Complaint. Accordingly, Count I

and Count III should be dismissed as a permissible restriction under Tinker of student speech

causing a substantial disruption to the educational mission of a public school.

B.      Count II alleging Fourteenth Amendment Procedural Due Process Violations fails to
state a claim because the Complaint demonstrates that Student Doe was afforded a proper
hearing.

       The controlling case law for Fourteenth Amendment Procedural Due Process Violations in

the public-school short suspension context is Goss v. Lopez, 419 U.S. 565 (1975). In Goss, the

United States Supreme Court ruled that “at the very minimum, therefore, students facing

suspension and the consequent interference with a protected property interest must be given some

kind of notice and afforded some kind of hearing.” Gross, 419 U.S. at 579. Gross states that

“[s]tudents facing temporary suspension have interests qualifying for protection of the Due Process

Clause, and due process requires, in connection with a suspension of 10 days or less, that the

student be given oral or written notice of the charges against him and, if he denies them, an

explanation of the evidence the authorities have and an opportunity to present his side of the

story..” Id. at 581. Gross continued by emphasizing that the case “stop[s] short of construing the



                                                 8
         Case 1:19-cv-11384-WGY Document 17 Filed 07/29/19 Page 9 of 13




Due Process Clause to require, countrywide, that hearings in connection with short suspensions

must afford the student the opportunity to secure counsel, to confront and cross-examine witnesses

supporting the charge, or to call his own witnesses to verify his version of the incident.” Id. at 583.

        Here, the Plaintiff admits that Student Doe attended a disciplinary hearing on February 12,

2019 where the Assistant Principal read the findings of the investigation report and asked Student

Doe to respond to those findings. Complaint, Doc 1, ¶21. It was only after this hearing that a

suspension was issued. Id. at ¶22. As such, the Complaint factually states that the Defendants

complied with the procedural due process obligations of Gross. Accordingly, the Complaint fails

to state a procedural due process violation against Defendants and Count II should be dismissed

as it relates to procedural due process violations.

C.      Count II alleging Fourteenth Amendment Substantive Due Process Violations fails to
state a claim because Exhibit B of the Complaint shows the three-day suspension cannot be
characterized as shocking to the conscience.

        "The touchstone of [substantive] due process is protection of the individual against

arbitrary action of government." Cty. of Sacramento v. Lewis, 523 U.S. 833, 845 (1998). It is well-

settled that "'only the most egregious official conduct can be said to be 'arbitrary in the

constitutional sense.'" Id. at 846 (quoting Collins v. City of Harker Heights, 503 U.S. 115, 129,

112 S. Ct. 1061, 117 L. Ed. 2d 261 (1992)). “Executive branch action that sinks to the depths of

shocking the contemporary conscience is much more likely to find its roots in conduct intended to

injure in some way unjustifiable by any government interest." Id. at 119.

        The test for a substantive due process violation is primarily concerned with “violations of

personal rights . . . so severe . . . so disproportionate to the need presented, and . . . so inspired by

malice or sadism rather than a merely careless or unwise excess of zeal that it amounted to a brutal

and inhumane abuse of official power literally shocking to the conscience.” Gonzalez-Fuentes v.



                                                   9
        Case 1:19-cv-11384-WGY Document 17 Filed 07/29/19 Page 10 of 13




Molina, 607 F.3d 864, 881 (1st Cir. 2010) (quoting Moran v. Clarke, 296 F.3d 638, 647 (8th Cir.

2002) (en banc) (alterations in original)) See also I.U. v. Pioneer Valley Chinese Immersion

Charter Sch., No. 14-cv-12709-MAP, 2016 U.S. Dist. LEXIS 124947, at *28 (D. Mass. June 10,

2016) (attached as Exhibit B for Court’s convenience). Consistent with these principles, the First

Circuit has stated that "the requisite arbitrariness and caprice" for a conscience-shocking executive

action "must be stunning, evidencing more than humdrum legal error." Amsden v. Moran, 904

F.2d 748, 754 n.5 (1st Cir. 1990). Mere violations of state law, even violations resulting from bad

faith, do not necessarily amount to unconstitutional deprivations of substantive due process.

DePoutot v. Raffaelly, 424 F.3d 112, 119 (1st Cir. 2005). Courts regularly have required something

more egregious and more extreme. Id.

       As such, the Court “must determine whether the official's conduct shocks the conscience”

and only after answering that question affirmatively will it move on to inquire whether if any,

constitutional right may have been violated by the conscience-shocking conduct and identify the

level of protection afforded to that right by the Due Process Clause. DePoutot, 424 F.3d at 118.

       Finally, as unfortunate as it may be, “a short suspension from school, however unjust, does

not ‘shock the conscience’ in any objective sense.” Schomburg v. Johnson, Civil Action No. 08-

11361-GAO, 2009 U.S. Dist. LEXIS 24390, 2009 WL 799466, at *4 (D. Mass. Mar. 25, 2009)

(attached as Exhibit C for Court’s convenience).

       Here, the Complaint incorporated the suspension letter which justifies the suspension of

Student Doe with nine articulate reasons following the investigation findings. See Exhibit B, Doc

1-2, pg. 2. These reasons demonstrate that the action taken by the school were part of the

disciplinary process into the alleged bullying behavior and were taken for the permissible purpose




                                                 10
        Case 1:19-cv-11384-WGY Document 17 Filed 07/29/19 Page 11 of 13




of school discipline. Id. There are no alleged facts within the Complaint to show that the school

administration acted specifically with the intent to injure Student Doe or with malice or sadism.

       Rather, the Complaint alleges Student Doe’s disagreement with the punishment as the basis

for the substantive due process violation and suggests humdrum legal error by way of legal

argument as the cornerstone of the substantive violation. See Complaint, Doc 1, ¶¶44, 45. Such

disagreement is not shocking to the conscience. See Amsden, 904 F.2d at 754 n.5; DePoutot, 424

F.3d at 119. Accordingly, Count II should be dismissed as it relates to a substantive due process

violation because the suspension and its underlying reasons as pled in the Complaint are not

shocking to the conscience as required by Fourteenth Amendment precedent.

D.     Count IV alleging violation of G.L. c. 71, § 82 fails to state a claim because Student
Doe’s actions contributed to the bullying of Student Roe and this qualifies as a disrupting
event within the school and not entitled to G.L. c. 71, § 82 protection.

       The plain meaning of the statutory language of G.L. c. 71, § 82 limits students’ rights of

free expression only where such expression creates a disruption or disorder within the school.

Pyle v. School Comm., 423 Mass. 283, 287 (1996). The authors of the bill intended to codify the

First Amendment protections as discussed in Tinker. However, the Supreme Judicial Court has

made clear that “there is no reason to believe that [subsequent cases enlarging Tinker] decided

more than ten years after the original enactment of G.L. c. 71, § 82 in any way limit the protection

granted under the statute. Id. Thus Count IV stands distinct, even if analysis is similar, from the

First Amendment issues involved in Counts I and III.

       Turning to the plain language of the statute, free speech is permitted to the extent it does

not cause "any disruption or disorder within the school." See M.G.L. c 71, § 82 (emphasis added).

By contrast, Tinker permits free speech to the extent it does not cause material disruption

or substantial disorder or invasion of the rights of others. See Tinker, 393 U.S. at 513 (emphasis


                                                11
        Case 1:19-cv-11384-WGY Document 17 Filed 07/29/19 Page 12 of 13




added). No Massachusetts state court decision has yet explored factually what constitutes

"any disruption or disorder" within a school. Westfield High Sch. L.I.F.E. Club v. City of Westfield,

249 F. Supp. 2d 98, 111 (D. Mass. 2003). But:

               A reasonable construction of the Act would interpret the adjective "any" to include
               "prospective" disruption or disorder. A school administrator does not have to wait
               until disorder or disruption actually ensues; in certain circumstances, a school
               administrator must be able to prevent disorder or disruption. Thus, a school
               administrator may, under the Act, deny a student permission to distribute literature
               before such distribution occurs, but only if the administrator, considering all
               circumstances known at the time of his or her decision, reasonably forecasts that
               "any disruption or disorder" will ensue within the school because of the distribution.

Id. Thus, a student remains limited in his/her free expression even under G.L. c. 71, § 82 where

such expression creates a disruption or disorder or foreseeability of such within the school.

       Here, the Complaint states that Student Doe participated in being a member of the

“SnapChat” group which took pictures and that Student Doe had participated the disparaging

comments regarding Student Roe. Complaint, Doc 1, ¶¶14, 17. The pictures were taken in the

school locker rooms, shared on the bus, and at school sponsored ice hockey events such as team

dinners. See Exhibit A to Complaint, Doc 1-1. Further, the Complaint states that the “SnapChat”

group resulted in Student Roe feeling isolated and alone. Id. at ¶7; See also Exhibit A to Complaint,

Doc 1-1, pg. 2-4. Thus, the alleged facts of the Complaint conclude that the “SnapChat” group was

a substantial disruption or at the minimum that the administration forecasted them as being

disruptive for Student Roe. Student Roe had to transfer classes away from the involved students.

Exhibit A to Complaint, Doc 1-1, pg. 4. Student Roe felt alone and isolated. Id.; See also

Complaint, Doc 1, ¶7 Therefore, the Complaint does not demonstrate a right to relief because it

fails to factually allege how Student Doe’s actions are protected by the statute. Accordingly, Count

IV should be dismissed as a permissible restriction of student speech causing a substantial

disruption to the educational mission of a public school.

                                                 12
       Case 1:19-cv-11384-WGY Document 17 Filed 07/29/19 Page 13 of 13




VI.    Conclusion

       For the foregoing reasons, the Defendants respectfully request that this Honorable Court

dismiss the claims against all Defendants.




                                                     Respectfully submitted,

                                                     DEFENDANTS,

                                                     By their attorneys:


                                                     /s/ Matthew T. Goepfrich
                                                     Douglas I. Louison (BBO# 545191)
                                                     dlouison@lccplaw.com
                                                     Regina M. Ryan (BBO# 565246)
                                                     E-mail: rryan@lccplaw.com
                                                     Matthew T. Goepfrich (BBO #703445)
                                                     E-mail: mgoepfrich@lccplaw.com
                                                     Louison, Costello, Condon & Pfaff, LLP
                                                     101 Summer Street
                                                     Boston, MA 02110
                                                     (617) 439-0305

 Date: July 29, 2019

            CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(A)2

         Pursuant to Local Rule 7.1(A)(2), counsel for the Defendants certify that they have
conferred with opposing counsel on July 29, 2019 at 3:36pm by telephone conference in good
faith to resolve or narrow the issues in this motion.
                                                      /s/Matthew T. Goepfrich
                                               Matthew T. Goepfrich

                              CERTIFICATE OF SERVICE
       I, Matthew T. Goepfrich, hereby certify that on 29th day of July, 2019, a true copy of the
above document was served electronically upon all counsel of record.

                                             ____/s/ Matthew T. Goepfrich___
                                             Matthew T. Goepfrich

                                                13
